Exhibit 10.9

April 27, 2011

 

Philip Bowman

636 Cove Road

Arnold, Maryland 21012

 

Hand Delivered

 

Dear Mr. Bowman.

 

Based on your desire to retire from the company in the future, this letter is to
confirm the employment arrangement discussed with you by Director Charles
McPherson. The Board of Directors of The Washington Savings Bank (“Bank”) has
voted not to renew the Amended and Restated Employment Agreement (“Agreement”)
dated June 11, 2010 between you and the Bank. This letter also constitutes
notice pursuant to Section 3(h) of the Agreement that the Bank releases you from
the provisions of Section 3(b) of the Agreement. Consequently, pursuant to the
Agreement, you are deemed to have waived and released any right to severance
under Section 3(h) of the Agreement. The Agreement will expire on April 30, 2011
and after that date you and the Bank will have no liability or duties owed to
each other under the Agreement.   Your signature below also constitutes your
resignation from all offices and positions you hold at the Bank and WSB
Holdings, Inc. (“Holdings”) and any affiliates and/or subsidiaries thereof and
also constitutes your resignation as a director of the Bank and Holdings and any
affiliates and/or subsidiaries thereof both effective upon termination of your
employment with the Bank.

 

The Board has also voted to offer you employment effective May 1, 2011 as an
at-will employee at the pleasure and discretion of the Board. Under this offer
you will continue to be the Chief Executive Officer of the Bank and WSB
Holdings, Inc. During the time you are employed by the Bank, you will: (1) be
paid the base annual salary you were paid on April 30, 2011; (2) be eligible to
participate in the employee benefit plans described in Section 3(d) of the
Agreement pursuant to the terms contained therein; (3) receive paid vacation and
reasonable sick leave and the other benefits as provided in Section 2(f) of the
Agreement  In the event your employment is terminated by the Bank for any reason
other than cause (as defined in Section 3(e) of the Agreement) or your death or
disability, you will receive a payment equal to one week’s base salary for every
year you have worked at the Bank conditioned upon your execution of a release
that is reasonably satisfactory to the Bank.

 

You agree  that during your employment with the Bank and for a period of nine
months after termination of employment with the Bank, you will not (except on
behalf of or with the prior written consent of the Bank), within the Washington,
DC metropolitan area which is defined to include but not be limited to the
Maryland counties of Anne Arundel, Prince Georges and Montgomery, on your own
behalf or in the service or on behalf of others: (1) solicit, divert or
appropriate or attempt to solicit, divert or appropriate, directly or by
assisting others, any business from any of the Bank’s customers, including
actively sought prospective customers, with whom you have or had material
contact during the last two (2) years of your employment, for purposes of
providing products or services that are competitive with those provided by the
Bank or (2) solicit, recruit or hire away or attempt to solicit, recruit or hire
away, directly or by assisting others, any employee of the Bank, whether or not
such employee is a full-time employee or a temporary employee of the Bank and
whether or not such employment is pursuant to written agreement and whether or
not such employment is for a determined period or is at will. An individual or
entity acting as an independent contractor for the Bank is not an employee of
the Bank.

 

--------------------------------------------------------------------------------


 

Very truly yours,

 

By:

/s/ William J. Harnett

 

 

 

 

 

 

William J. Harnett

 

 

Chairman of the Board of Directors

 

 

The Washington Savings Bank

 

 

 

 

Accepted:

 

By:

/s/ Phillip C. Bowman

 

04/27/2011

 

 

Phillip C. Bowman

 

Date

 

 

 

--------------------------------------------------------------------------------